Exhibit 10.2 CONFIDENTIAL October 21, 2016 Re:Amended and Restated Employment Agreement Dear Meenu: The Board of Directors has recently reviewed the terms and conditions of your employment and is pleased to provide this amended and restated letter agreement (the “Agreement”) modifying the terms of your employment in your continuing role as President and Chief Executive Officer of Proteostasis Therapeutics, Inc. (“Proteostasis” or the “Company”).This Agreement amends, restates, and supersedes in its entirety the letter agreement dated April4, 2014 between you and the Company (the “Offer Letter Agreement”) and the letter agreement dated March 10, 2016. This Agreement is effective as of the date hereof. 1.Position and Duties.You will continue to serve as the President and Chief Executive Officer (“CEO”) of the Company.In this capacity, you will have control over and responsibility for the day-to-day business and affairs of the Company and the authority and duties customarily assigned to the President and CEO roles, as well as such other duties and responsibilities as may from time to time be prescribed by the Board of Directors (the “Board”).You will serve on the Board as long as you are President and CEO of the Company and will resign upon the termination of your employment for any reason.You further agree to recuse yourself from any Board meeting or portion of a Board meeting concerning the terms of your employment or its continuation or possible termination.You shall use your best efforts and devote your full working time to performing your responsibilities for the Company.Notwithstanding the foregoing, you may serve on other boards of directors or undertake other professional or charitable activities if (i)they do not conflict with any of your obligations to the Company and (ii)such activities are approved by the Board or its Executive Committee.You may also undertake charitable activities without the approval of the Board or its Executive Committee if (i)they do not conflict with any of your obligations to the Company and (ii)they do not involve a material time commitment, individually or in the aggregate. Proteostasis Therapeutics, Inc. | 200 Technology Square, Fourth Floor, Cambridge, MA 02139 | T: 617.225.0096 Meenu Chhabra
